DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Response to Amendment
The amendment filed 09/12/2022 has been entered. Claims 1, 3-7, 13, 15, 17-21, and 23-26 remain pending in the application. Claim 1 is amended incorporating new limitation, “a flat support washer”, “wherein a power output of the aperture plate drive circuit to pulse the aperture plate is set at 7 volts or less” Claim 15 is amended incorporating “ a flat support washer”, “a frequency of between 125 kHz and 155 kHz”, “in an on-off-on-off-manner, wherein a duration of one on-off cycle is less than 20 microseconds, and wherein a flow rate from the aperture plate is about 360 mL/hr or less”, Claim 24 is amended reciting new limitation “the outlet openings are from 15um to 20um in diameter” and “duration of one on-off cycle is less than 20 microseconds and at a voltage of 7 volts or less” Claims 2 and 16 are canceled. 
Claims 1, 3-7, 13, 15, 17-21, and 23-26 are examined on the merits
 Response to Arguments
Applicant's arguments filed 9/12/2022 with respect to the rejections of 1-2, 5-7, 15-16, and 19- 25 under 35 USC 103 have been fully considered but are moot because applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Specifically, applicant amended Claims 1 and 24 incorporating new limitation “at a voltage of 7 volts or less”, and amended claim 15 incorporating new limitation “at a frequency of between 125 kHz and 155kHz”
In response to the applicant’s argument, see page 9 paragraph 3, that “routine experimentation rejections all fail to evidence that the particular parameters modified are result-effective variables”. 
Regarding Claim 1,  the routine experimentation is used to modify the 30 milliseconds of on and 20 milliseconds of Off cycle of hunter to reject the limitation “on-off cycle is less than 20 microseconds” Hunter discloses about 30 milliseconds of ON and about 20 milliseconds Off cycle (col 29 lines 50-52) which results spreading the peak amplitude of the airstream the impulse over time (col 20 lines 29-30) while maintaining correct dosage of drugs, and further determines an amount of ejected droplet being deliver and deposited in the eye during a blinking cycle of the eye (col 20 lines 23). Thus, the pulsing cycle is disclosed to be a result effective variable in that changing the peak amplitude of the airstream and further affects the amount of droplet being delivered into the eye. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hunter to modify the duration of pulsing cycle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Similarly, Claim 22 recites the limitation “on-off cycle is less than 20 microseconds”. Hunter discloses about 30 milliseconds of ON and about 20 milliseconds Off cycle (col 29 lines 50-52) which results the peak amplitude of the airstream spreading the impulse over time (col 20 lines 29-30) while maintaining correct dosage of drugs, and further determines an amount of ejected droplet being deliver and deposited in the eye during a blinking cycle of the eye (col 20 lines 23). Thus, the pulsing cycle is disclosed to be a result effective variable in that changing the peak amplitude of the airstream and further affects the amount of droplet being delivered into the eye. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hunter to modify the duration of pulsing cycle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24 recite a limitation “a flow rate from the aperture plate is about 360 mL/hr”, Hunter discloses actuating 40 milliseconds of drug being ejected and is calculated to approximately 1200 ml/hr (col 35 lines 7-12) with results the amount of drug being effectively delivered and deposited in the eye during a blinking cycle of the eye (col 20 lines 23). Thus, the flow rate is disclosed to be a result effective variable in that change of the flow rate determines the amount of drug being effectively delivered into the eye during the blinking cycle of the eye. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hunter by modifying the flow rate as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
For the reasons above, Hunter recognizes that the variable such as on-off cycle or flow rate affects the relevant property or result such as spreading peak amplitude of the airstream, overcoming blinking cycle or reduce discomfort by reducing magnitude of force being impacted during the delivery period, and therefore the variable is result-effective.
In response to the applicant’s argument, see page 9 paragraph 3 – page 10 paragraph 1, that it is inappropriate to modify an element (the aperture plate) of Hunter with Collins to adjust the shape of the aperture plate (i. e., to provide a converging plume) and then modify the aperture plate flow rates of Hunter with routine experimentation. Examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the flow rate of hunter is determined by diameter of aperture in the plate and the number of the apertures, and therefore shape of the aperture plate would not affect the flow rate, Furthermore Collinson provides a concave shape aperture plate for the purpose of dispersing the fluid in a relatively small area (see final rejection page 13), ordinary skill in the art would have motivated to modify Hunter in view of Collinson for the purpose of providing converging plume without affecting the flow rate.
In response to the applicant’s argument, see page 10 paragraph 4 – page 11 paragraph 2, applicant has made no assertions regarding dependent claims 3-7, 17-18 and 26 except that they are patentable by virtue of their dependency to its independent claims. Consequently, rejections toward the dependent claims above are modified in view of applicant’s amendment to the claims.
Hunter remains as the primary reference in rejection the resent claims, for disclosing a majority of the claimed invention.
Kim (US 20110251526 A1) is being introduced as a secondary reference in the present rejection for disclosing and/ or rendering obvious the newly amended limitation of “flat support washer”
Collins and Hogan remain in the present rejection for disclosing and/or rendering obvious the limitations of claims.
Specification





The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: amended claim1 is not recite “a flat support washer” needs to be addressed in specification.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 lines 2 and 3 recite “support washer” which should read “flat support washer” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, 21, and 24 recite the limitation “about” which renders the claim indefinite. the use of word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree. Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not. <Federal Register / Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165: Col 3, Par. 0003)>. In an effort to compact persecution the claims are being interpreted without “about”.
Claims 17-20, and 23 are rejected at least for being dependent from Claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 13, 15, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 8684980 B2, hereinafter 'Hunter') in view of Collins et al (US 20100222752 A1, hereinafter 'Collins') and Kim (US 20110251526 A1).
Regarding Claim 1, Hunter discloses an aerosol generator (figure 16a-17b, ejection assembly 1600) comprising:
A substantially dome shaped aperture plate (figure 16a, ejector plate 1602, col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) comprising:
	An inlet surface (figure 16a, surface 1625) for receiving a liquid to be aerosolized
	An outlet surface (figure 16a, surface 1622), and
A plurality of apertures (figure 16a, openings 1626) extending between an inlet opening (see figure 16a, opening 1626 where adjacent fluid reservoir 1620) at the inlet surface and an outlet opening (see figure 16a, opening 1626 where is opposite of inlet opening above) at the outlet surface;
Wherein the aperture plate is convex in the direction of the inlet openings and concave in the direction of the outlet openings (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) whereby aerosol generated on vibration of the aperture plate (col 19 lines 14-16, the actuator 1604 causes oscillation of plate 1602 which constitute the vibration that results in formation of the droplets 1612 from fluid 1610)
A support washer (figure 16a, O-ring 1648a) for the aperture plate; and
	A vibration generating element (figure 16a, piezoelectric actuator 1604) for vibrating the aperture plate (col 18 lines 53-54, the ejector plate 1602 is activated by being vibrated by piezoelectric ejector 1604).
An aperture plate drive circuit (figure 22b, driver circuit 2306, col 27 lines 53-56 “The piezo 2320 holds and/or is in contact with the ejector plate 1602 (FIG. 16A) that contacts a fluid held in the reservoir 2302, and the piezo 2320 receives the output driver signals from the driver circuit 2306 through a conductive path 2330.” It implies the embodiment as shown figure 22b is consistent embodiment as set forth above) having a controller (figure 22c, processor 2304), wherein the controller is configured to:
pulse the aperture plate in an on-off-on-off-manner (col 29 lines 47-59, the drive signal 2340 applied to the driver circuit 2306 causes the driver circuit to produce two output driver signals with a waveform having a cycle that lasts for a total of about 50 milliseconds, and for about 30 milliseconds of the cycle while the output driver signal 2342 is ON, and for about 20 milliseconds while the output driver signal 2342 is OFF (that is, essentially no output driver signal 2342 is applied to the piezo).
Hunter does not disclose the support washer is flat.
the aperture plate forms a converging plume, and a duration of one on-off cycle is less than 20 microseconds and wherein a power output of the aperture plate drive circuit to pulse the aperture plate is set at 7 volts or less.
However, Hunter discloses a duration of one on-off cycle is  30 milliseconds of On and 20 milliseconds of Off cycles (col 29 lines 47-59), and wherein a power output of the aperture plate drive circuit to pulse the aperture plate is set at 20 volts or less (col 7 lines 22-25, “the maximum voltage of the output driver signals may be approximately 20 to 40 volts, and the minimum voltage may be approximately zero (0) volts”). The disclosed cycle results spreading the peak amplitude of the airstream the impulse over time (col 20 lines 29-30) while maintaining correct dosage of drugs, and further determines an amount of ejected droplet being effectively deliver and deposited in the eye during a blinking cycle of the eye (col 20 lines 23). Further, Hunter discloses the magnitude voltage also results the magnitude of the piezoelectric motion which determines the ejection velocity (col 30 lines 48-51). Thus, the duration and the voltage are disclosed to be a result effective variable in that changing the duration of cycle affects the peak amplitude of the airstream while maintaining effective dosage of medicine being delivered in droplet form into the eye, and the voltage determines the ejection velocity of droplets. Therefore,  it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hunter by modifying the duration of pulsing cycle and the output voltage as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the same field of endeavor, Collins teaches an aperture plate (figure 13d, mesh plate 156h) forms a concave shape ([0148] a mesh plate 156h may be concave) in the direction of the outlet opening (figure 13d opening 1520) forms a converging plume aerosol ([0148] to disperse the fluid 122 in a relatively small area).
Collins provide a mesh plate in a concave shape in order to disperse the fluid in a relatively small area ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture plate of Hunter to incorporate the teachings of Collins and provide an aperture plate generates aerosol forms a converging plume.
Hunter, as modified by Collins, is still silent as to the support washer is flat.
In the same field of endeavor, Kim teaches mist spraying device (abstract) comprises a nozzle (embodiment as shown figure 7) comprises a flat washer (figure 7, flat washers 119a and 119b).
Kim provide the flat washer in order to maintaining mesh at a constant pressure against the nozzle while preventing leaking of water ([0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter, as modified by Collins, to incorporate the teachings of Kim and provides the flat support washer for the purpose of providing constant pressure for the aperture plate for preventing leaking.
Regarding claim 5, the device of Hunter, modified by Collins and Kim, teaches the aerosol generator according to Claim 1.
Hunter further discloses the outlet openings are at least 10um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding claim 6, the device of Hunter, modified by Collins and Kim, teaches the aerosol generator according to Claim 1.
Hunter further discloses the outlet openings are from 10um to 20um, or from 15um to 20um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding claim 7, the device of Hunter, modified by Collins and Kim, teaches the aerosol generator according to Claim 1.
Hunter further discloses the outlet openings are 20um in a diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding Claim 13, the device of Hunter, as modified by Collins and Kim, teaches the aerosol generator as claimed in claim 1.
Hunter further discloses the support washer comprises (figure 16a, O-ring 1648a) a central opening (referring figure 16a, opening of O-ring) and wherein the aperture plate is mounted to the underside of the support washer (referring figure 16a, O-ring is mounted on the surface of Ejector plate 1602).
Hunter does not disclose the support washer is flat.
Kim teaches mist spraying device (abstract) comprises a nozzle (embodiment as shown figure 7) comprises a flat washer (figure 7, flat washers 119a and 119b).
Kim provide the flat washer in order to maintaining mesh at a constant pressure against the nozzle while preventing leaking of water ([0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter, as modified by Collins, to incorporate the teachings of Kim and provides the flat support washer for the purpose of providing constant pressure for the aperture plate for preventing leaking.
Regarding Claim 15, Hunter discloses an aerosol generator (figure 16a-17b, ejection assembly 1600) comprising:
A substantially dome shaped aperture plate (figure 16a, ejector plate 1602, col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) comprising:
	An inlet surface (figure 16a, surface 1625) for receiving a liquid to be aerosolized
	An outlet surface (figure 16a, surface 1622), and
		A plurality of apertures (figure 16a, openings 1626) extending between an inlet opening (see figure 16a, opening 1626 where adjacent fluid reservoir 1620) at the inlet surface and an outlet opening (see figure 16a, opening 1626 where is opposite of inlet opening above) at the outlet surface;
	Wherein the aperture plate is convex in the direction of the inlet openings and concave in the direction of the outlet openings (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) whereby aerosol generated on vibration of the aperture plate (col 19 lines 14-16, the actuator 1604 causes oscillation of plate 1602 which constitute the vibration that results in formation of the droplets 1612 from fluid 1610)
A support washer (figure 16a, O-ring 1648a) for the aperture plate; and
A vibration generating element (figure 16a, piezoelectric actuator 1604) for vibrating the aperture plate (col 18 lines 53-54, the ejector plate 1602 is activated by being vibrated by piezoelectric ejector 1604) at a frequency between 125kHz and 155 kHz (col 34 lines 62-63, “Typically, the actuating voltage will be in the range of 100 kHz to 150 kHz”).
An aperture plate drive circuit (figure 22b, driver circuit 2306, col 27 lines 53-56 “The piezo 2320 holds and/or is in contact with the ejector plate 1602 (FIG. 16A) that contacts a fluid held in the reservoir 2302, and the piezo 2320 receives the output driver signals from the driver circuit 2306 through a conductive path 2330.” It implies the embodiment as shown figure 22b is consistent embodiment as set forth above) having a controller (figure 22c, processor 2304), wherein the controller is configured to:
pulse the aperture plate in an on-off-on-off-manner (col 29 lines 47-59, the drive signal 2340 applied to the driver circuit 2306 causes the driver circuit to produce two output driver signals with a waveform having a cycle that lasts for a total of about 50 milliseconds, and for about 30 milliseconds of the cycle while the output driver signal 2342 is ON, and for about 20 milliseconds while the output driver signal 2342 is OFF (that is, essentially no output driver signal 2342 is applied to the piezo).
Hunter does not disclose the support washer is flat;
A duration of one on-off cycle is less than 20 microseconds, and wherein a flow rate from the aperture plate is about 360 mL/hr or less.
However, Hunter discloses a duration of one on-off cycle is 30 milliseconds of On and 20 milliseconds of Off cycles (col 29 lines 47-59) and a flow rate of the aperture plate is approximately 1200 mL/hr (col 36 lines 7-12), such that resulting spreading of the peak amplitude of the airstream over time (col 20 lines 29-30) while maintaining correct dosage of drugs, and further determines an amount of ejected droplet being deliver and deposited in the eye during a blinking cycle of the eye (col 20 lines 23). Furthermore, Hunter discloses actuating 40 milliseconds of drug being ejected and is calculated to approximately 1200 ml/hr (col 35 lines 7-12) with results the amount of drug being effectively delivered and deposited in the eye during a blinking cycle of the eye (col 20 lines 23). Thus, the pulsing cycle and the flow rate is disclosed to be a result effective variable in that change of the cycle and the flow rate results the amount of drug being effectively delivered during the blinking cycle of the eye. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hunter by modifying the duration of pulsing cycle and the flow rate as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Hunter is still silent as to the aperture plate forms a converging plume.
Collins teaches an aperture plate (figure 13d, mesh plate 156h) forms a converging plume aerosol ([0148] to disperse the fluid 122 in a relatively small area).
Collins provide a mesh plate in a concave shape in order to disperse the fluid in a relatively small area ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture plate of Hunter to incorporate the teachings of Collins and provide an aperture plate generates aerosol forms a converging plume.
Hunter, as modified by Collins, is still silent as to the support washer is flat.
Kim teaches mist spraying device (abstract) comprises a nozzle (embodiment as shown figure 7) comprises a flat washer (figure 7, flat washers 119a and 119b).
Kim provide the flat washer in order to maintaining mesh at a constant pressure against the nozzle while preventing leaking of water ([0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter, as modified by Collins, to incorporate the teachings of Kim and provides the flat support washer for the purpose of providing constant pressure for the aperture plate for preventing leaking.
Regarding Claim 19, Hunter, as modified by Collins and Kim, teaches the aerosol generator according to Claim 15.
Hunter further discloses the outlet openings are at least 10um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding Claim 20, Hunter, as modified by Collins and Kim, teaches the aerosol generator according to Claim 15.
Hunter further discloses the outlet openings are from 10um to 20um, or from 15um to 20um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding Claim 21, Hunter, as modified by Collins and Kim, teaches the aerosol generator according to Claim 15.
Hunter further discloses the outlet openings are 20um in a diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding Claim 23, Hunter, as modified by Collins and Kim, teaches the aerosol generator according to Claim 15.
Hunter further discloses the support member (O-rings 1648a) comprises a central opening (see figure 16a, O-ring 1648a comprises a central opening where the ejector plate 1602 adjacent to the fluid 1610) and wherein the aperture plate is mounted to the underside of the support member (see figure 16a).
Claims 3-4, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Collins and Kim, and in further view of Hogan et al (US 20130186975 A1, hereinafter ‘Hogan’)
Regarding claim 3, the device of Hunter, as modified by Collins and Kim, teaches the aerosol generator according to Claim 1.
	Hunter does not disclose the apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
	Hogan teaches the apertures (figure 6-7 apertures 14) are tapered to narrow ([0080] Apertures 14 are configured to taper from rear surface 18 to front surface 16) from the inlet opening (figure 6, entrance opening 20) at the inlet surface (figure 6, rear surface 18) to the outlet opening (figure 6, exit opening 22) adjacent to the outlet surface (figure 6, front surface 16).
	Hogan provide apertures are configured to taper from rear surface to front surface in order to define exit angle and the angle maximizes the ejection of liquid droplets through exit opening while maintaining the droplets within a desired size range ([0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter, as modified by Collins and Kim, to incorporate the teachings of Hogan and provide apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
Regarding claim 4, the device of Hunter, as modified by Collins, Kim and Hogan, teaches the aerosol generator according to Claim 3.
Hunter does not disclose a flared portion adjacent to the outlet opening.
Hogan teaches a flared portion (figure 6, flared portion 24) adjacent to exit opening (figure 6, exit opening 22).
Hogan provide a flared portion is created during the manufacturing process employed to produce aperture plate 10 ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter, as modified by Collins and Kim, to incorporate the teachings of Hogan and provide a flared portion adjacent to exit opening. 
Regarding Claim 17, Hunter, as modified by Collins and Kim, teaches the aerosol generator according to Claim 15.
Hunter, as modified by Collins, does not teach the apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
	Hogan teaches the apertures (figure 6-7 apertures 14) are tapered to narrow ([0080] Apertures 14 are configured to taper from rear surface 18 to front surface 16) from the inlet opening (figure 6, entrance opening 20) at the inlet surface (figure 6, rear surface 18) to the outlet opening (figure 6, exit opening 22) adjacent to the outlet surface (figure 6, front surface 16).
	Hogan provide apertures are configured to taper from rear surface to front surface in order to define exit angle and the angle maximizes the ejection of liquid droplets through exit opening while maintaining the droplets within a desired size range ([0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter to incorporate the teachings of Hogan and provide apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
Regarding Claim 18, Hunter, as modified by Collins, Kim and Hogan, teaches the aerosol generator according to Claim 17.
Hunter, as modified by Collins, does not teach the device comprising a flared portion adjacent to the exit opening.
Hogan teaches a flared portion (figure 6, flared portion 24) adjacent to exit opening (figure 6, exit opening 22).
Hogan provide a flared portion is created during the manufacturing process employed to produce aperture plate 10 ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter, as modified by Collins and Kim, to incorporate the teachings of Hogan and provide a flared portion adjacent to exit opening.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Collins.
Regarding Claim 24, Hunter discloses an aerosol generator (figure 16a-17b, ejection assembly 1600) comprising:
An aperture plate (figure 16a, ejector plate 1602) comprising:
	An inlet surface (figure 16a, surface 1625) for receiving a liquid to be aerosolized
	An outlet surface (figure 16a, surface 1622), and
A plurality of apertures (figure 16a, openings 1626) extending between an inlet opening (see figure 16a, opening 1626 where adjacent fluid reservoir 1620) at the inlet surface and an outlet opening (see figure 16a, opening 1626 where is opposite of inlet opening above) at the outlet surface;
Wherein the aperture plate is convex in the direction of the inlet openings and concave in the direction of the outlet openings (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) whereby aerosol generated on vibration of the aperture plate (col 19 lines 14-16, the actuator 1604 causes oscillation of plate 1602 which constitute the vibration that results in formation of the droplets 1612 from fluid 1610)
A support member (figure 16a, O-ring 1648a) for the aperture plate; and
A vibration generating element (figure 16a, piezoelectric actuator 1604) for vibrating the aperture plate (col 18 lines 53-54, the ejector plate 1602 is activated by being vibrated by piezoelectric ejector 1604).
An aperture plate drive circuit figure 22b, driver circuit 2306, col 27 lines 53-56 “The piezo 2320 holds and/or is in contact with the ejector plate 1602 (FIG. 16A) that contacts a fluid held in the reservoir 2302, and the piezo 2320 receives the output driver signals from the driver circuit 2306 through a conductive path 2330.” It implies the embodiment as shown figure 22b is consistent embodiment as set forth above) having a controller (figure 22c, processor 2304), wherein the controller is configured to:
pulse the aperture plate in an on-off-on-off-manner (col 29 lines 47-59, the drive signal 2340 applied to the driver circuit 2306 causes the driver circuit to produce two output driver signals with a waveform having a cycle that lasts for a total of about 50 milliseconds, and for about 30 milliseconds of the cycle while the output driver signal 2342 is ON, and for about 20 milliseconds while the output driver signal 2342 is OFF (that is, essentially no output driver signal 2342 is applied to the piezo)).
Hunter does not disclose the aperture plate forms a converging plume,
and a duration of one on-off cycle is less than 20 microseconds and at a voltage of 7 volts or less and, wherein a flow rate from the aperture plate is about 360 mL/hr.
However, Hunter discloses a duration of one on-off cycle is  30 milliseconds of On and 20 milliseconds of Off cycles (col 29 lines 47-59), wherein a power output of the aperture plate drive circuit to pulse the aperture plate is set at 20 volts or less (col 7 lines 22-25, “the maximum voltage of the output driver signals may be approximately 20 to 40 volts, and the minimum voltage may be approximately zero (0) volts”), and a flow rate from aperture is approximately 1200 mL/hr (col 35 lines 7-12). Which results spreading peak amplitude of the airstream over time (col 20 lines 29-30) while maintaining correct dosage of drugs and an amount of ejected droplet being deliver and deposited in the eye during a blinking cycle of the eye (col 20 lines 23). Hunter also discloses the magnitude voltage also results the magnitude of the piezoelectric motion which determines the ejection velocity (col 30 lines 48-51). Furthermore, Hunter discloses the flow rate results the amount of drug being effectively delivered and deposited in the eye during a blinking cycle of the eye (col 20 lines 23).  Thus, the pulsing cycle, the voltage and the flow rate is disclosed to be a result effective variable in that changing the duration of cycle affects the peak amplitude of the airstream while maintaining effective dosage of medicine being delivered in droplet form into the eye, the voltage determines the ejection velocity of droplets, and the flow rate determines effective amount of drug being delivered during the blinking cycle. Therefore,  it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hunter by modifying the duration of pulsing cycle, the output voltage, and the flow rate as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Collins teaches an aperture plate (figure 13d, mesh plate 156h) forms a concave shape ([0148] a mesh plate 156h may be concave) in the direction of the outlet opening (figure 13d opening 1520) forms a converging plume aerosol ([0148] to disperse the fluid 122 in a relatively small area).
Collins provide a mesh plate in a concave shape in order to disperse the fluid in a relatively small area ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture plate of Hunter to incorporate the teachings of Collins and provide an aperture plate generates aerosol forms a converging plume.
Regarding claim 25, the device of Hunter, modified by Collins, teaches the aerosol generator according to Claim 24.
Hunter further discloses the aperture plate is dome shaped in geometry (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Collins and in further view of Hogan.
Regarding claim 26, Hunter, as modified by Collins, teaches the aerosol generator according to Claim 24.
Hunter, as modified by Collins, not teach the apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
	Hogan teaches the apertures (figure 6-7 apertures 14) are tapered to narrow ([0080] Apertures 14 are configured to taper from rear surface 18 to front surface 16) from the inlet opening (figure 6, entrance opening 20) at the inlet surface (figure 6, rear surface 18) to the outlet opening (figure 6, exit opening 22) adjacent to the outlet surface (figure 6, front surface 16).
	Hogan provide apertures are configured to taper from rear surface to front surface in order to define exit angle and the angle maximizes the ejection of liquid droplets through exit opening while maintaining the droplets within a desired size range ([0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter to incorporate the teachings of Hogan and provide apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781